Case 3:18-cr-20422-RHC-APP ECF No. 23 filed 06/25/20             PageID.129     Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,
v.
                                                        Case No. 18-20422
STEVEN MIRACLE,

                Defendant.
________________________________/

              ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                  REQUEST FOR APPOINTMENT OF COUNSEL

       Defendant Steven Miracle is currently serving a 52-month sentence after

pleading guilty to being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). He recently filed a one-paragraph request for appointment of counsel. In that

request, he states that he believes he is eligible for early release and that he has been

identified by the BOP as “a high risk” for contracting the coronavirus. (ECF No. 22,

PageID.127.) However, his request contains no corroborating documentation from the

BOP nor any description of his medical issues or the factors that would justify his early

release under 18 U.S.C. § 3582(c).

       There is no constitutional or statutory right to appointment of counsel for

defendants seeking to file motions for early release. See, e.g., United States v. Webb,

565 F.3d 789, 794-95 (11th Cir. 2009) (“[W]e decline to find that the Fifth Amendment

provides a mandatory right of counsel for all § 3582(c)(2) motions as a matter of

fundamental fairness.”); United States v. Legree, 205 F.3d 724, 729 (4th Cir. 2000)

(collecting cases) (“[T]here is no right to a hearing and assistance of counsel on a
Case 3:18-cr-20422-RHC-APP ECF No. 23 filed 06/25/20                                 PageID.130   Page 2 of 2




motion for reduction of sentence.”). Nevertheless, the court may, at its discretion,

appoint counsel “where the interests of justice or due process so require.” Mira v.

Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Here, Defendant’s request contains no

factual or legal development regarding his asserted grounds for early release nor any

corroborating documentation to establish his designation by the BOP as a high-risk

individual. Without additional information, the court cannot conclude that appointment of

counsel is justified or necessary at this time. The court will deny Defendant’s request

without prejudice, meaning that Defendant may refile his request and provide additional

information to better substantiate his request for counsel, particularly as that request

relates to his possible grounds for early release. Alternatively, Defendant may also file a

pro se motion for early release under 18 U.S.C. § 3582(c). Accordingly,

         IT IS ORDERED that Defendant’s request for appointment of counsel (ECF No.

22) is DENIED WITHOUT PREJUDICE.

                                                                 s/Robert H. Cleland                        /
                                                                 ROBERT H. CLELAND
                                                                 UNITED STATES DISTRICT JUDGE
Dated: June 25, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 25, 2020, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner                            /
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
S:\Cleland\Cleland\HEK\Criminal\18-20422.MIRACLE.deny.without.prejudice.counsel.HEK.docx




                                                           2
